UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 30, 2010 NATURAL GAS SERVICES GROUP, INC. (Exact Name of Registrant as Specified in Charter) Colorado 1-31398 75-2811855 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 508 West Wall Street, Suite 550 Midland, TX 79701 (Address of Principal Executive Offices) (432) 262-2700 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-14(c)). Item 2.02.Results of Operations and Financial Condition. On August 5, 2010, Natural Gas Services Group, Inc. issued a press release announcing its results of operations for thesecond quarter ended June 30, 2010. The press release issued on August 5, 2010 is furnished as Exhibit No. 99 to this Current Report on Form 8-K. Natural Gas Services Group's annual report on Form 10-K and its report on Forms 10-Q and 8-K and other publicly available information should be consulted for other important information about Natural Gas Services Group, Inc. The information in this Current Report on Form 8-K, including Exhibit No. 99 hereto, shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability of that section. The information in this Current Report shall not be incorporated by reference into any filing or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing or document. Item 9.01.Financial Statements and Exhibits. (d)Exhibits The Exhibit listed below is furnished as an Exhibit to this Current Report on Form 8-K. Exhibit No. Description 99 Press release issued August 5, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATURAL GAS SERVICES GROUP, INC. Dated: August 5, 2010 By: /s/ Stephen C. Taylor Stephen C. Taylor President & Chief Executive Officer
